Chief Justice CASTILLE,
concurring.
I join the Majority Opinion, subject to a point of clarification respecting footnote 7, which states that the Majority does not mean to suggest that appellee has waived any potential claim based upon a constitutional right to a speedy trial. Maj. Op. at 1022. I also write to supplement the Majority’s discussion on the waiver arising from appellee’s failure to appear.
First, and pertinent to footnote 7, appel-lee may well have, in fact, waived any claim involving his constitutional right to a speedy trial. However, if the intention of footnote 7 is merely to convey the Majority’s belief that appellee’s failure to appear at his trial did not result in automatic waiver of his constitutional speedy trial right, I concur. But, that is not to suggest that there was any meritorious constitutional argument to be forwarded here; the point is that a failure to appear defeats the Rule-based right.
Second, as the Majority has noted, in Commonwealth v. Steltz, 522 Pa. 233, 560 A.2d 1390 (1989), this Court held that a defendant’s voluntary absence from a scheduled trial date results in waiver of his Rule-based speedy trial rights, and Steltz remains good law. As the Majority notes, the panel’s attempted distinction of Steltz is unpersuasive; moreover, it is not the proper function of the lower courts to seek to narrow the plain import of this Court’s unambiguous legal holdings. It should be remembered that trial notices and subpoenas are not social invitations, to be declined or ignored at the whim of the defendant. Any contrary approach, at least in the context of Rule 600, would be absurd. *1023To reward a defendant’s failure to appear by invocation of Rule 600 can only act to encourage similar gaming by a defendant, and others in the future. Because of the extreme nature of the Rule 600 remedy— discharge — waiver appropriately should follow.1

. This Court has long recognized the potential for abuse arising from the nature of the Rule 1100/Rule 600 remedy. See Commonwealth v. Szuchon, 506 Pa. 228, 484 A.2d 1365, 1372 (1984), abrogated on other grounds by Commonwealth v. Lucarelli, 601 Pa. 185, 971 A.2d 1173 (2009) (addressing cognizability of claims of counsel ineffectiveness in Rule 1100 context).